Citation Nr: 1530212	
Decision Date: 07/15/15    Archive Date: 07/21/15

DOCKET NO.  13-08 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for muscle pain due to an undiagnosed illness. 

2.  Entitlement to service connection for joint pain due to an undiagnosed illness. 

3.  Entitlement to service connection for headaches due to an undiagnosed illness. 


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1991 to February 1995. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

On his VA Form 9, Appeal to Board of Veterans' Appeals, there was confusion as to whether Veteran desired a hearing before a Veterans Law Judge.  In a response to a Board letter, in April 2015 the Veteran clarified that he was withdrawing his request for a hearing.  Thus, the regulations consider the hearing request to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).  

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issue of service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The Veteran's muscle and joint pain have been attributed to osteoarthritis, wide spread myalgia, and wide spread arthralgia of unknown etiology.



CONCLUSIONS OF LAW

1.  The Veteran's muscle pain, now diagnosed as wide spread myalgia of unknown etiology, is due to the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  

2.  The Veteran's joint pain, now diagnosed as osteoarthritis and wide spread arthralgia of unknown etiology, is due to the Veteran's active service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Clams Assistance Act of 2000, as amended, (VCAA) imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  In this decision, the Board is granting the claims being decided herein.  Further discussion of the VCAA is therefore unnecessary.  Wensch v. Principi, 15 Vet. App. 362, 367-368 (2001).

The Veteran contend that service connection is warranted for a muscle pain and joint pain as they are manifestations of an undiagnosed illness incurred during active duty service in Southwest Asia.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995). 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic." When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim. There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence. See 38 C.F.R. § 3.303(b).

The U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that this notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

The Veteran's DD 214 indicates that he served in Southwest Asia (the exact dates are illegible).  Service connection for chronic, undiagnosed illness (or a medically unexplained chronic multi-symptom illness such as fibromyalgia, chronic fatigue syndrome, or functional gastrointestinal disorders) arising from service in Southwest Asia during the Gulf War may be established under 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.

Under those provisions, service connection may be established for objective indications of a chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  To fulfill the requirement of chronicity, the illness must have persisted for six months.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to: fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b). 

The Veteran's service treatment records are negative for evidence of chronic muscle or joint complaints, and the Veteran has denied having any problems in service.    The Veteran contends that his problems started in 2002, which would have been seven years after he separated from active duty.  

The relevant evidence of record includes private treatment records dated beginning around showing the Veteran's complaints of pain.  He was given diagnoses of osteoarthritis (December 2009 and February 2011), and possible inflammatory arthritis and likely osteoarthritis (February and March 2010). 

The Veteran was afforded an examination in July 2010.  At that time, the Veteran reported joint pain starting eight years (2002) before with worsening symptoms the last two years.  The examiner diagnosed wide-spread arthralgia of unknown etiology.  As to muscle pain, the Veteran indicated onset was in 2004 and the examiner noted a diagnosis of wide-spread myalgia of unknown etiology.  

The Board has also considered the Veteran's statements.  The Veteran is certainly competent to report as to the observable symptoms he experiences and their history. Layno v. Brown, 6 Vet. App. 465 (1994); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

While there are diagnoses in this case, they fall within the area of "medically unexplained chronic multi-symptom illness . . ."  Given the Veteran's service in Southwest Asia and based on the diagnoses indicating multi-symptom illnesses of wide spread myalgia and arthralgia of unknown etiology as well as osteoarthritis,  the Board resolves reasonable doubt in the Veteran's favor .  The Board finds that service connection is granted for muscle pain and joint pain diagnoses as osteoarthritis, wide spread arthralgia and wide spread myalgia. 


ORDER

Service connection for myalgia of unknown etiology is granted. 

Service connection for osteoarthritis and wide spread arthralgia of unknown etiology is granted. 


REMAND

As to the claim for service connection for headaches, service treatment records show that the Veteran complained of headaches in March 1993 and 1994 in connection with power lifting.  Although the Veteran was afforded a VA examination in July 2010, the examiner did not provide an etiological opinion for her diagnosis of recurrent headaches.  As the Veteran was noted to have problems in service and currently has a diagnosis of headaches, he should be afforded an examination to determine the nature and etiology of any current headaches.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any current headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records. 

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should determine whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headaches are related to his military service, to include notations in March and April 1993.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

2.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


